DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-18 are under examination.
Claim 19-21 are withdrawn from examination.
Claim 1-18 are rejected. 
No claims are allowed.
Withdrawn Rejections 
The objections set forth in previous office action over claim 5, 6 and 7 have been withdrawn in light of Applicant’s amendments. 
The 112, second paragraph rejections over claim 1-18 have been withdrawn in light of Applicant’s amendments submitted on 02/04/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 3 to recite new limitation of “…non-alcohol organic solvent extraction…”, wherein “non-alcohol” in reference to the organic solvent extraction is not supported in the original specification as filed, hence the new limitation is new matter. Applicant is required to remove new matter in response to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panzer et al. (US 3,769,033).
Regarding claim 1, 2, 4, 5, 6 and 7, it noted the recitation “…for cleaning food residue from a food processing grinder…” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Panzer et al. (Panzer) discloses a method of processing green coffee beans with fluorinated hydrocarbons for an extraction of caffeine (active component) (col. 1, ln. 46-67) to obtain extracted beans (depleted coffee beans) and drying, by air drying (col. 6, Example III, ln. 48-50) or vacuum drying (col. 7, Example IV, ln. 25-27). Additionally, a recitation of “…for use as a food processing grinder cleaner, wherein the depleted coffee beans have enhanced cleaning characteristics allowing the depleted coffee beans to clean food residue from the food processing grinder upon grinding of the depleted coffee beans…” in lines 3-5, is considered intend use of the depleted coffee beans; hence the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Panzer’s extracted beans (depleted coffee beans) is capable of performing the intended use as recited. Panzer’s extracted beans (depleted coffee beans) processed by the drying, air drying (col. 6, Example III, ln. 48-50) or vacuum drying (col. 7, Example IV, ln. 25-27) is expected to have an enhanced cleaning characteristics as much as Applicant’s, absent a showing of evidence otherwise..
With respect to claim 7, Panzer’s air drying (col. 6, Example III, ln. 48-50) encompass ambient drying; and vacuum drying (col. 7, Example IV, ln. 25-27) encompass modified pressure drying. With respect to claim 4, 5 and 6, Panzer discloses the green coffee beans in a water bath, wherein the water bath, the green coffee beans are expected to soak (expanding) in the water (col. 8, ln. 4-20) to extract the caffeine (active component) removal. 
Regarding claim 3, Panzer’s fluorinated hydrocarbons is an organic solvent (col. 2, ln. 21-27). 
Regarding claim 8
Regarding claim 10, 11, 12, 13, 14, 15, 16, 17 and 18, the instant claims recites characteristics of the depleted coffee beans. It is noted the characteristics are based upon a method of claim 1; hence Panzer’s teaches similar material, green coffee beans in a similar manner, processing step as recited in the claim 1, therefore Panzer’s extracted beans (depleted coffee beans) are expected to have the same characteristics as recited in claims 10, 11, 12, 13, 14, 15, 16, 17 and 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Panzer et al. (US 3,769,033).
Regarding claim 9, Panzer discloses the claimed invention as discussed above. Panzer discloses the extracted beans (depleted coffee beans) with the final moisture content of approximately 3.5% (col. 7, ln. 25-27). Panzer does not discloses the cited range in claim 9. However, it would have been obvious .

Response to Arguments
Applicant asserts “…[t]he claimed method is directed to the production of a grinder cleaner and the physical form of the grinder cleaner produced by the claimed method is relevant to the ability of the grinder cleaner to clean grinders. Specifically, the claimed method involves the depletion of active components such as oils, fats, carbohydrates, proteins, sugars, polyphenols, flavonoids, and other phytochemicals from green coffee beans to provide coffee beans with the same structural and physical integrity as non-depleted coffee beans, but devoid of the normal active components. When these depleted coffee beans are ground in a grinder, they provide physical abrasion to assist in cleaning the grinder and they also have the capacity to absorb oils, fats, carbohydrates, protein, polyphenols, flavonoids, and other phytochemicals from the grinding surfaces…”.
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. As noted the claims are directed to a method. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the depletion of active components such as oils, fats, carbohydrates, proteins, sugars, polyphenols, flavonoids, and other phytochemicals from green coffee beans to provide coffee beans with the same structural and physical integrity as non-depleted coffee beans, but devoid of the normal active components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Panzer et al. (Panzer) discloses a method of processing green coffee beans with fluorinated hydrocarbons for an extraction of caffeine (active In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Panzer’s extracted beans (depleted coffee beans) the drying, by air drying (col. 6, Example III, ln. 48-50) or vacuum drying (col. 7, Example IV, ln. 25-27) is expected to have an enhanced cleaning characteristics as much as Applicant’s. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG T YOO/Primary Examiner, Art Unit 1792